DETAILED ACTION

Status of Claims
Claims 1-16 and 18-25 are pending.  Of the pending claims, claims 1-16, 18-23, and 25 are pending and presented for examination on the merits, and claim 24 is withdrawn from examination.
Claims 1 and 16 are currently amended.  Claim 25 is new.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 17 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 10, 15, 16, 18-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0254293 (A1) to Loffelholz et al. (“Loffelholz”) in view of US 2016/0111221 (A1) to Murayama et al. (“Murayama”).
Regarding claims 1, 16, and 25, Loffelholz teaches valve metal powders.  Para. [0001].  The powder has a primary particle size between 0.1 µm (100 nm) and 2 µm.  Para. [0080]; claim 54.  The BET specific surface area is 1.5 m2/g to 20 m2
Loffelholz teaches that the valve metals are, among other metals, Ti, Zr, and alloys thereof.  Para. [0035].  Loffelholz is silent regarding a specific alloy chemical composition of a Ti-Zr alloy.
Murayama, directed to solid electrolytic capacitors, teaches that an anode conductor is composed of an alloy of valve metals.  Para. [0011].  An example alloy contains Ti and Zr in an atomic ratio of 80:20 to 10:90 Ti:Zr.  Para. [0012], [0018].  This combination of elements exhibits improved capacitance properties.  Para. [0018], [0019].  Loffelholz teaches using the powders in an electrolytic capacitor.  Para. [0001].  Thus, it would have been obvious to one of ordinary skill in the art to have used the specific composition taught by Murayama into the powders of Loffelholz because the Ti-Zr alloy composition would produce a capacitor with improved performance.
Regarding claims 8, 10, and 18, Murayama teaches that Ti and Zr are homologous elements that form a complete solid solution and is a homogeneous alloy.  Para. [0018].  The transitional phrase “consisting of” is met because there are no other added elements in the solid solution (Ti:Zr is binary alloy and ratio is 80:20 to 10:90).  See MPEP § 2111.03(II).  Because the composition is a solid solution, there would be no individual grains of titanium or zirconium.  
Regarding claim 15, Loffelholz teaches doping the powders with nitrogen in an amount of 100 ppm (0.01 wt.%) to 20,000 ppm (2 wt.%).  Para. [0030], [0088].  Amounts can be as low as 50 ppm when present.  Claim 61.
Regarding claims 19 and 20, Loffelholz teaches high-purity alloys, where other elements, such as Mg, Na, and K, are well below 500 ppm in total.  Para. [0112]; page 9 .  

Claims 2-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz in view of Murayama, as applied to claim 1 above, and further in view of WO 2017/070779 (A1) or US 2019/0001416 (A1) to Larouche et al. (“Larouche”).
For brevity, all citations to Larouche in this Office action will refer to the US publication.
Regarding claims 2, 6, and 7, Loffelholz is silent regarding an oxide layer and its thickness on the surface of the powders.
However, it is known that native oxides form on reactive metal powders to create a passivation layer and reduce the reactivity of the powder.  Larouche at para. [0198], [0203].  Reactive metal powders include titanium, titanium alloys, zirconium, and zirconium alloys.  Para. [0083].  The thickness of the native oxide on titanium is about 3-5 nm.  Para. [0198]; FIG. 2.  
It would have been obvious to one of ordinary skill in the art to have conducted a passivation step and ensured that each particle in Loffelholz were fully encapsulated by a native oxide because a full coating of oxide reduces reactivity, thereby making the powders easier to handle.  Additionally, the thickness of the native oxide would have been expected to be very thin, such as about 3 nm to about 5 nm, due to the known growth of oxide layer on titanium metal, as disclosed in Larouche.
Regarding claims 3 and 4, Loffelholz teaches optionally performing a phosphorus doping step to distribute phosphorus in the powder.  Para. [0076], [0103].  An example phosphorus amount is 60 ppm.  Para. [0112].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz in view of Murayama and Larouche, as applied to claim 2 above, and further in view of US 4,957,541 to Tripp et al. (“Tripp”).
Regarding claim 5, Loffelholz teaches optionally performing a phosphorus doping step to distribute phosphorus in the powder (para. [0076], [0103]), but does not disclose a value within the range claimed.
Tripp, directed to capacitor grade tantalum powder, teaches that phosphorous is known to preserve and enhance high capacitance in tantalum powders.  Col. 1, lines 12-15, 35-49.  A preferred amount is 10-300 ppm.  Col. 1, lines 50-52.  Although tantalum is the featured powder, Tripp teaches that the same effects can be applied to other metal powders, including titanium, zirconium, and alloys thereof.  Col. 6, lines 3-6.
Loffelholz teaches that the phosphorus content can be adjusted.  Para. [0076].  Therefore, it would have been obvious to one of ordinary skill in the art to have added phosphorus as a dopant to the powders of Loffelholz in the amounts taught by Tripp because phosphorus would increase the capacitance of the powders.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz in view of Murayama, as applied to claim 1 above, and further in view of US 2016/0064150 (A1) to Haas et al. (“Haas.
Regarding claim 9, Loffelholz does not specify carbon content.  However, Loffelholz does not disclose carbon present in any appreciable amount.  See, for example, para. [0112] and page 9 (table).  Additionally, Loffelholz also teaches that impurity content has a decisive influence on the properties of a capacitor made from valve metal powders.  Para. [0003].
Haas, directed to valve metal powders, teaches that the carbon content of sintered bodies composed of valve metal powders is below 200 ppm.  Para. [0028].  Washing with dilute acid can keep the carbon content below 50 ppm.  Para. [0115].  Carbon should be low to avoid impairment of a capacitor.  Para. [0027].
It would have been obvious to one of ordinary skill in the art to have suppressed the amount of carbon, if any, in the powders of Loffelholz to levels below 200 ppm, as taught by Haas, because of the deleterious effect it has on the performance of a capacitor containing relatively high amounts.
Regarding claim 14, Loffelholz discloses an oxygen content of 2781 ppm in a comparative example.  Para. [0107].  The oxygen content of the inventive examples is unclear.
Haas teaches increasing the oxygen content above the quantity of the native oxide in valve metal powders.  Para. [0066].  An increased oxygen content improves the sinterability of the powders and allows for better bonding to be achieve.  Para. [0067].  An oxygen content is more than 4100 ppm·g/m2 (more than 0.4100 wt.%)  Para. [0051].  Oxygen content can be increased by treating the metal powder with oxygen.  Para. [0066].  It would have been obvious to one of ordinary skill in the art to have added .

Claims 11-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz in view of Murayama, as applied to claim 1 above, and further in view of US 2007/0180950 (A1) to Thon (“Thon”).
Regarding claims 11-13, Loffelholz does not specify the spread of the D10 and D90 values.  However, Loffelholz teaches that the particle size distribution is narrow.  Para. [0008], [0076], [0082], [0091].  This suggests that the spread would not be wide (i.e., D10 and D90 would not deviate widely from D50).  
Additionally, Thon, directed to capacitor anode material powder (e.g., titanium and zirconium), teaches that a small, narrow, and more uniform particle size permits the production of a green anode having a fine morphology and uniform pore structure, resulting in a more robust anode.  Para. [0021], [0065].  A preferred particle size distribution is a D10 ranging from 0.2 micron to 2 microns, a D50 ranging from 0.5 micron to 5 microns, and a D90 ranging from 1.2 micron to 12 microns.  Para. [0031].  A small, narrow, and more uniform size distribution means that the D10 and D90 are close to relative to the D50 value, indicating that the size spread is not wide.  FIG. 1.
It would have been obvious to one of ordinary skill in the art to have selected the particles of Loffelholz according to the particle size distribution disclosed by Thon because powders with Thon’s distribution would produce a stronger anode.  
Regarding claims 21-23, Loffelholz teaches taking the powders, forming them into compacts (pressing), and sintering them to form anodes for an electrolytic capacitor .

Response to Arguments
Applicant’s arguments with respect to Kikuchi et al. and Hard et al. have been considered but are moot because the reference is not being used to reject the claims.
With respect to Thon, applicant argues that Thon separates a powder by removing larger particles, as the original powder contained a significant fraction of powders having a size above 10 microns.  
In response, Loffelholz teaches that a particle size distribution can be selected for a desired particle size range (para. [0008]), with Loffelholz’s invention having a desired particle size of 0.1-2 µm (claim 54).  Thus, there is no desire or need in Loffelholz to produce particles having a size of 10 microns or larger or to sort those particles by removing particles larger than 10 microns because there would not be large quantities of particles exceeding 2 µm in a powder having a narrow size distribution.
Thon is cited for showing a known and desired end result of particle size distribution of which could be achieved by sorting, screening, or sieving the already small particles of Loffelholz.  See, for example, Loffelholz at para. [0007].

Pertinent Prior Art
The following prior art is made of record and is considered pertinent to applicant's disclosure:
US 2006/0269436 (A1) to Yuan teaches a titanium and zirconium particles having any purity, any BET surface area, and any D10, D50, and D90 size.  Para. [0032], [0033].  The particle size can be 0.02-10 µm, and the BET surface area can be 0.1-12.0 m2/g.  Para. [0034], [0036].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 6, 2021